Citation Nr: 1754453	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January, April, and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in June 2017.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends in a February 2011 statement that he has a low back disorder due to landing on hard ground during parachute jumps during service.  Then, during the June 2017 Board hearing, the Veteran reported that he receives on-going treatment for his back disorder at the Miami, Florida VA Medical Center (VAMC).  

The Veteran's DD 214 associated with the record in September 2014 shows that he completed Airborne School and received a Parachutist Badge during service.  Post-service VA treatment records associated with the file in January 2012 contain a treatment record from March 1999 in which a treatment provider noted a history of low back pain for the Veteran.  An October 1999 VA treatment record reflects that testing of the Veteran's back performed in June 1999 showed steophyte formation at the anterior aspect of his L5 vertebra caused by degenerative changes and widening of the disc space of the L5-S1 vertebrae due to Schmorl's Node.  The Board notes that the June 1999 VA treatment record is not found in the Veteran's file.

The Veteran was afforded a VA examination in regard to this claim in March 2012.  The examiner diagnosed the Veteran with lumbar spondylosis, lumbago, and lumbar radiculopathy.  The examiner concluded that the Veteran's back disorders are not related to his military service.  The examiner explained that the Veteran did not experience lower back problems until 18 months prior to such examination, there was no reasonable association between his military service and his current symptoms, and his current back disorders are more likely due to age related changes than prior trauma.  

However, the March 2012 examiner's findings are based on an inaccurate factual basis as the Veteran's VA treatment records reflect that he had reported experiencing low back pain prior to March 1999.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.").  Therefore, remand is required to afford the Veteran another VA examination in regard to this claim.  In addition, the evidence of record indicates that there are relevant post-service VA treatment records not located in the file that should be associated with the record.

In an April 2012 statement, the Veteran reported having bilateral knee and foot disorders caused by his parachute jumps during service.  Thereafter, in December 2012, he stated that these conditions are aggravated by his lumbar spine disorder.  Then, during the June 2017 Board hearing, he reported that he began experiencing knee symptoms in 2013 or 2014 and began experiencing foot symptoms in 2014.

The Veteran was afforded a VA examination in regard to these claims in October 2012.  The examiner diagnosed the Veteran with a bilateral knee strain and mild bilateral osteoarthritis of the feet.  The examiner explained that these disorders are less likely than not related to the Veteran's military service.  However, the examiner did not offer a finding as to whether they are caused or aggravated by the Veteran's low back disorder.  Therefore, remand is also necessary to afford the Veteran another VA examination in regard to such claims as they are intertwined with the low back claim in this regard.

In addition, the Veteran contends that he has hearing loss and tinnitus due to his military service.  In this regard, in February 2011, he reported being exposed to loud noise without proper ear protection at firing ranges and during parachute jumps.  Then, during the June 2017 hearing, the Veteran reported he began to experience ringing in his ears in 2001.  

The Veteran's service treatment records (STRs) contain induction and separation examinations.  While audiometric readings were taken for the Veteran's right ear during both examinations, readings were only taken for his left ear during the induction examination.  In addition, post-service VA treatment records associated with the file in January 2012 also contain records related to hearing loss from August 2004, October 2004, and May 2011.  During this treatment, the Veteran denied experiencing tinnitus.  However, these records do not contain audiometric readings obtained during such treatment.  

The Veteran was afforded a VA examination in regard to these claims in March 2014.  During the examination the Veteran denied hearing noises such as ringing or buzzing.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, she concluded that the Veteran did not exhibit a significant shift in hearing during service based on the audiometric readings from his induction and separation examinations.  She also stated that the Institute of Medicine has not been able to attribute permanent hearing loss to noise exposure when the loss develops long after such exposure.  The examiner further found that she was unable to determine if the Veteran's left ear hearing loss was due to service because the first available post-service audiologic examination in the record is from 2004.  

However, remand is also required in regard to the Veteran's hearing loss claim to determine if earlier post-service VA treatment records exist which contain audiometric findings.  In addition, on remand the audiometric test results obtained during VA treatment in August 2004, October 2004, and May 2011 should be associated with the record.  Following this development, the Veteran should be afforded another VA examination to determine if his hearing loss is related to his reported in-service noise exposure and if he has tinnitus due to such noise exposure.

In addition, given the indications of relevant treatment records not found in the Veteran's file, he should be afforded to identify outstanding records.  Furthermore, complete treatment records from the Miami VAMC should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an opportunity to submit or identify any outstanding relevant treatment records.

2.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include his complete treatment records and all audiometric test results from the Miami VAMC.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his low back disorder.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder had its onset during, or is otherwise related to, his service, to include during parachute landings.

A detailed rationale for all opinions should be provided.

4.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his bilateral knee disorder.  Following a review of the entire claims file, answer the following inquiries:

A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disorder had its onset during, or is otherwise related to, his service, to include parachute landings.

B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disorder is caused or aggravated by a low back disorder.  Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

5.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his bilateral foot disorder, to include as secondary to a low back disorder.  Following a review of the entire claims file, answer the following inquiries:

A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disorder had its onset during, or is otherwise related to, his service, to include parachute landings.

B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disorder is caused or aggravated by a low back disorder.  Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

6.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hearing loss and any tinnitus.  Following a review of the entire claims file, answer the following inquiries:

A) Whether it is at least as likely as not that any current hearing loss in the Veteran's right ear and/or left ear had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  The examiner should discuss the threshold shift in the Veteran's right ear hearing acuity from his induction examination to his separation examination.

B) Determine if the Veteran has tinnitus.  If a diagnosis of tinnitus is made, state whether it is at least as likely as not that his tinnitus had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.

A detailed rationale for all opinions should be provided.

7.  Finally, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appeal.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

